DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment submitted on 01/04/2021 has been entered.  Claims 1-9 have been canceled, claims 10-13, 15 and 18 have been amended and claims 19 and 20 have been newly added.  Therefore, claims 10-20 are now pending in the application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.






Claims 10-17, 19 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Moriwaki (US 6,581,729 B1). 


    PNG
    media_image1.png
    519
    571
    media_image1.png
    Greyscale

Regarding claim 10, Moriwaki discloses a brake actuation assembly (note figs. 4-5), comprising: 
a thrust and support element (140) comprising a first thrust end (141) of thrust and support element adapted to cooperate with a first jaw of a brake (113); said thrust and support element comprising a second thrust and support element end (note the end of the element 140 where the pin 21 is located as shown in fig. 4); 

said lever (130) being adapted to rotate only when subjected to the traction action of the traction cable (150), for acting with the first lever end against said second jaw of brake; 
the safety distance (note the gap or clearance between the inner wall portion 140d and the end portion 130c of the lever 130 as shown in fig. 4) between a first straight line (note the middle dotted line as shown in the figure above), parallel to a rectilinear extension of the traction cable in a non-bent position (note the cable 150 in fig. 4), passing by a lever end located at the end of the coupling end (130c) of the lever, and a second straight line (note 140d in fig. 4 and/or the left dotted line as shown in the figure above), parallel to the rectilinear extension of the traction cable in non-bent position (note the cable 150 in fig. 4), passing by an inner wall end (140d) located at the end of the inner element wall which substantially faces the lever (130) 
said safety distance is less than the maximum transverse dimension of said coupling end D<K (note the figure above); and wherein
said lever (130) comprises a lever abutment surface which cooperates with an abutment counter-surface (note the surface portion of the lever 130 engages the a shoulder portion 140c as shown in fig. 4) provided in said thrust and support element (140) to prevent a free rotation of the lever in the opposite direction to said rotation thrust direction; 

said guide channel (146) allowing the coupling end to rotate about said second lever end and engage with said hooking seat (133) upon the elastic return of the cable body in a cable body position substantially straight, preventing the rotation of the lever in the opposite direction to said rotation thrust direction when the coupling end rotates about said second lever end.
Re-claim 11, Moriwaki discloses wherein 
said thrust and support element (140) comprises an inner element wall (140e) which at least partly delimits said guide channel; and 
said lever (130) comprises an lever inclined wall (30c) which at least partly delimits said guide channel; and 
said lever inclined wall (130c in fig. 4) forms a slide which guides said connecting portion of the traction cable in said guide channel by bending of said elastic cable body in bending from its rectilinear balance direction to that bent bypassing the second lever end for the coupling, for example in the undercut of the coupling end of the traction cable to said hooking seat of the lever; and 
said hooking seat (133) is arranged undercut with respect to the rectilinear development direction of the cable body.
Re-claim 12, Mariwaki discloses wherein said lever (130 in fig. 5) comprises a plate-shaped lever body; and 
said coupling end of said connecting portion of the traction cable comprises a cable slot adapted to fit at least a portion of said second lever end coupling said hooking seat (133) in the undercut.
Re-claim 13, Mariwaki discloses wherein said lever (130) comprises a lever body comprising two arms (130c and 130d in fig. 5) forming lever prongs which are mutually spaced 
said coupling end of the traction cable comprises an enlarged head adapted to couple in the undercut on both coupling seats of the prongs; and 
said enlarged head comprises a hammer-shaped transverse portion; and 
said enlarged head comprises a hemispherical or spherical portion.
Re-claim 14, Mariwaki discloses wherein said traction cable is a Bowden cable (150).
Re-claim 15, Mariwaki discloses 
said thrust and support element (140 in fig. 5) comprises an element body of the box type; and 
said box body (140 in fig. 5) comprises a metal sheet cut and shaped and/or bent; and 
said thrust and support element (140) comprises a support surface adapted to rest the element on an abutment stop (114) adapted to allow the rest and support of the thrust and support element to counteract the action of the traction cable and for resting the ends of the jaws.
Regarding claim 16, Mariwaki discloses a brake comprising an assembly comprising: a thrust and support element (140) comprising a first thrust end (141) of thrust and support element adapted to cooperate with a first jaw of a brake (113); said thrust and support element comprising a second thrust and support element end (note the end of the element 140 where the pin 121 is located as shown in fig. 5); 
a lever (130) rotatably supported to said thrust and support element (140) for rotating at least along a rotation thrust direction; said lever comprising a first lever end (131) adapted to cooperate with a second jaw of the brake (112); said lever comprising a second lever end (130c), wherein said second lever end comprises a hooking seat (133); and wherein said hooking seat is adapted to firmly receive a connecting portion of a coupling end (152) of a traction cable (150), said traction cable having a cable body capable of an elastic flexural 
said lever (130) being adapted to rotate only when subjected to the traction action of the traction cable (150), for acting with the first lever end against said second jaw of brake; wherein
said lever (130) comprises a lever abutment surface which cooperates with an abutment counter-surface (note the surface portion of the lever 130 engages the a shoulder portion 140c as shown in fig. 4) provided in said thrust and support element (140) to prevent a free rotation of the lever in the opposite direction to said rotation thrust direction; 
said thrust and support element (140) and said second lever end (130c) define a guide channel (145) which allows the passage of at least the coupling end when the cable body is elastically bent (note fig. 4); 
said guide channel (145) allowing the coupling end to rotate about said second lever end and engage with said hooking seat (133) upon the elastic return of the cable body in a cable body position substantially straight, preventing the rotation of the lever in the opposite direction to said rotation thrust direction when the coupling end rotates about said second lever end.
Re-claim 17, Mariwaki discloses wherein said brake is of the drum-in-hat type (note fig. 1) in which the jaws cooperate with an inner cylindrical surface of a bell of a disc for disc brake.
Re-claim 19, Mariwaki discloses said enlarged head (note 154a in fig. 5) comprises a hammer-shaped transverse portion; or 
said enlarged head comprises a hemispherical or spherical portion. 
Re-claim 20, Mariwaki discloses said bent metal sheet (140 in fig. 5) forms two substantially facing walls which delimit a central lever seat which houses the lever (130); and 
said bent metal sheet comprises, in the zone of the first thrust end, the two facing walls deformed and brought in contact with each other, defining said inner element wall.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki (US 6,581,729 B1) in view of Narayanan V. (US 8,267,227 B2).
Re-claim 18, Mariwaki discloses wherein a disc-shaped support plate (10 in fig. 1) is comprised, adapted for resting the jaws in an axial direction or a direction parallel to or coincident with the axis of rotation of the disc of disc brake, disc-shaped support plate which closes the compartment formed by the bell; and/or wherein said brake comprises a tangential spring (16) connected to said jaws to recall away from said inner cylindrical surface of the bell upon ending of the braking action. 
Mariwaki fails to show or disclose a return spring cooperates with said jaws to hold them in axial abutment against said disc-shaped support plate; and/or wherein said brake comprises a clearance recovery device adapted to maintain a predetermined distance of the jaws from the inner cylindrical surface of the bell in the event of wear of the jaws.  However, Narayanan discloses a very similar brake device comprising a return spring (note the two small springs located in opening at the midsection of the pads 20 as shown in fig. 1) cooperates with said jaws to hold them in axial abutment against said disc-shaped support plate (16); and/or wherein said brake comprises a clearance recovery device (note the member adjacent to the bottom spring as shown in fig. 1) adapted to maintain a predetermined distance of the jaws from the inner cylindrical surface of the bell in the event of wear of the jaws.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake device of Mariwaki to provide return springs and a clearance recovery device as taught by Narayanan will improve the quality of braking while making the brake device more reliable.  

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657